Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On The Claim:
Claim 13, Line 1: Change “claim12” with –claim 12—


The following is an examiner’s statement of reasons for allowance: 

The newly found art Takeda et al teach a digital substrate where the substrate includes within it a CPU, ASIC, PMIC, memory, interface IC and a decoder (Fig 2). The substrate can take the configuration command via connector 4 (Fig 2). The power controller IC sends reset signal to reset the CPU (Fig 6). However, Takeda does not mention whether any components are mounted on the substrate that are power controlled by the substrate. According to Takeda [0070], display unit 11 can be appended to the substrate in Takeda. However, Takeda does not mention . 
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186